Case 20-00230   Doc 1   Filed 07/01/20 Entered 07/01/20 12:10:01   Desc Main
                           Document    Page 1 of 6
Case 20-00230   Doc 1   Filed 07/01/20 Entered 07/01/20 12:10:01   Desc Main
                           Document    Page 2 of 6
Case 20-00230   Doc 1   Filed 07/01/20 Entered 07/01/20 12:10:01   Desc Main
                           Document    Page 3 of 6
Case 20-00230   Doc 1   Filed 07/01/20 Entered 07/01/20 12:10:01   Desc Main
                           Document    Page 4 of 6
Case 20-00230   Doc 1   Filed 07/01/20 Entered 07/01/20 12:10:01   Desc Main
                           Document    Page 5 of 6
Case 20-00230   Doc 1   Filed 07/01/20 Entered 07/01/20 12:10:01   Desc Main
                           Document    Page 6 of 6
